In a proceeding to compel the Motor Vehicle Accident Indemnification Corporation to accept, as timely filed, a notice of claim filed by the petitioner under an automobile accident insurance policy containing the usual indemnification endorsement against uninsured motorists required by statute (Insurance Law, § 167, subd. 2-a), the MVAIC appeals from two orders of the Supreme Court, Suffolk County: (1) an order dated September 24, 1962, which granted the application without a hearing; and (2) an order dated October 25, 1962, which denied MVAIC’s motion for reargument. Order of September 24, 1962 reversed on the law, without costs, and proceeding remitted to the Special Term, Supreme Court, Suffolk County, for a hearing and decision as to the timeliness of the notice of claim sought to be filed by the petitioner. No questions of fact have been considered. In our opinion a hearing is required to determine the factual issues here presented (see Matter of MVAIC [Brown], 15 A D 2d 578). Appeal from order of October 25, 1962 denying reargument, dismissed, without costs, as academic and on the further ground that no appeal lies from such an order in any event. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.